Title: From Thomas Jefferson to Thomas Mann Randolph, 26 December 1794
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Dear Sir
Monticello Dec. 26. 94.

Your chariot was ready to have set off the day after Zachary arrived here; but an unlucky use of the permission you had given me respecting your waggon, has prevented it’s departure. The post after you left us, I received information from Philadelphia that my nailrod had been lodged in Richmond before the last week in November, and could not be forwarded here for want of a conveyance. I immediately went to Colo. Bell to advise on the prospect of a conveyance from Richmond. He assured me it was desperate, as all the return waggons were engaged by the merchants. I was therefore obliged to avail myself of your kind permission to send your waggon, and having desired Robinson to get a load for her down, Billy set off with her for Richmond on Thursday, and expected to be back here on Thursday again, which was yesterday. I did not suppose however he could be back till to-day. Nor is he as yet arrived, but the moment he arrives, Zachary may set out. I would have sent one of my horses, if we could have made up another, but Zachary says that Billy is as essential as the horses.—Before the receipt of your letter, we had taken up our Asparagus bed, and after replanting had given the spare roots to a neighbor. We have however done our best to send Mrs. Fleming what more could be spared or collected. Patsy wrote for Artichoke roots. But I presume she meant Asparagus, as our artichokes are but newly planted, and are most of them of so indifferent a kind that, as soon as we can distinguish them, we mean to dig them up and throw them away.—If you can hire the four negromen for me at the hiring in Richmond Jan. 1. on advantageous terms, I shall be obliged to you, provided they are from the country, and not of the town from whence I should not chuse any mixture with my own negroes. This would be so far adviseable as those of your father’s estate may go too high. Otherwise I should have preferred these as they will think themselves still in the family and will be more contented and controuled by your presence.—You will find by the inclosed that Bob’s business has been hastened into such a situation as to make it difficult for me to reject it. I had certainly thought it just that the person whom I suppose to have debauched him from me, as well as the special inconvenience of my letting him go for 2. or 3. years to come, and a total abandonment of his services for 11. or 12 years past should have been known and operated in estimating his value as a mulct on Mr. S. However all that has been kept out of view, and I have too much respect for the gentlemen who have valued him to have the subject revised. It remains therefore only to receive the money and deliver the deed, which you will find inclosed in  the letter to Mr. Stras. I have made it to Bob himself, because Mr. Stras mentions it is for his freedom he is to advance the money, and his holding the deed will sufficiently secure the fulfilment of Bob’s engagements to him. When you shall have received the money, be so good as to pay £41–16 currency of it to Mr. Lyle with the sum delivered you before, and hold up the balance, as I expect in 2. or 3 posts from Philadelphia to learn whether I owe it there or am to apply it to certain purposes here. Stras’s letter and the valuation to be returned to me.—Derieux removes to Wood’s ordinary within a week. The children are and have been constantly well. I shall not close my letter till Billy arrives.
Dec. 27. half after one. Billy arrived half an hour ago. I had told him that you would be at Richmond about the time of his being there. He mistook this for a direction to wait for you, and says he stayed two days there expecting you. I am endeavoring to get them off this afternoon if it be only for 8. or 10. miles as that will enable them to reach Rockcastle tomorrow. Billy has to go to Edgehill for clothes.—The old lady at Bearcastle is dead; by which the sons of Mr. D. Carr come into immediate possession of their lands, about 1500. as. ⅓ of which are low grounds. There will be about 40 negroes to divide among the children of their grandfather and their representatives. I think Peter Carr will take the whole of his father’s share, and of his uncle Sam Carr’s. Tho as to this last it is more questionable, Mr. Wythe and Mr. Pendleton having differed in opinion. The question will lie between Peter and his uncles and aunts, and not between him and his brothers and sisters, who I think have no title under any hypothesis.
Billy has brought me 1500. ℔. of nailrod. The rest is at Manchester, and has been there above a month by Swan’s own information to Lownes in Philadelphia, and communicated by Lownes to me. I shall endeavor to get the Milton boats to bring it up. If you were to fall in with any of them while you are in Richmond, be so good as to lend a hand to their getting it. But do not go out of your way to do it, as I shall be pretty sure of having it done.—We are all well and concerned for the impediments of your journey, and the state of your’s and Patsy’s health. My best affections attend you both always.

P.S. Pray lodge nine dollars of the money to be received of Stras in the hands of Colo. Harvie for J. Taylor to pay for the drill plough. I shall give Taylor notice that it is done. My groceries from Colo. Gamble’s are come up.

